EXHIBIT 10.16(e)



FOURTH AMENDMENT TO THE
MINERALS TECHNOLOGIES INC. SUPPLEMENTAL SAVINGS PLAN
AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008




WHEREAS, pursuant to Section 15 of the Minerals Technologies Inc. Supplemental
Savings Plan, as Amended and Restated Effective December 31, 2008 (the “Plan”),
Minerals Technologies Inc. (the “Company”) reserves the right to amend the Plan
by actions of its Board of Directors or its delegate and now wishes to do so by
the following amendment


NOW, THEREFORE, the Plan is amended as follows, effective as of the date hereof:



1.
Section 5 of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:



“SECTION 5. ADDITIONAL DEFERRALS


In addition to the deferrals provided for in Section 4, a Participant may elect
to defer from one percent (1%) to one hundred percent (100%) of his or her Bonus
Compensation for a Plan Year by filing an election with the Administrator
pursuant to Section 6.  No matching contributions shall be credited with respect
to deferrals under this Section 5.”



2.
Section 8 of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:



“SECTION 8. INVESTMENT OF ACCOUNTS


Each Participant’s account shall be deemed invested in the hypothetical
investment options (designated by the Administrator as available under the Plan)
as the Participant may elect, from time to time, in accordance with such rules
and procedures as the Administrator may establish. The Administrator may
designate more than one investment option for different types of deferrals, or
the Administrator may mandate a particular investment option for a type of
deferral. Pursuant to procedures established by the Administrator, each
Participant’s account shall be adjusted as of each business day the New York
Stock Exchange is open to reflect the earnings or losses of such investment
options. To the extent a Participant’s account is treated as invested in Company
stock, any cash dividends declared on Company stock shall be treated as
reinvested in additional shares of Company stock. No provision of the Plan shall
require the Company to actually invest any amounts in any fund or in any other
investment vehicle.”



3.
Section 10 of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:



“SECTION 10.  TIME AND MANNER OF DISTRIBUTION


Effective for Plan Years beginning as of January 1, 2020, distribution of a
Participant’s account related to amounts contributed to the Plan on and after
January 1, 2020 (i.e., “Post-2019 Contributions”), shall be made within ninety
(90) days following the Participant’s separation from service with the Employer
(within the meaning of Section 409A of the Code), in either of the following
modes of distribution, as elected by the Participant as of the later of his
first annual enrollment for Plan Years beginning on or after January 1, 2020, or
his initial deferral election upon becoming eligible to participate in the Plan
after January 1, 2020:


(a) a single lump sum payment; or



(b)
annual installments over a period of up to ten (10) years, the amount of each
installment to equal the balance of the Participant’s vested account immediately
prior to the installment divided by the number of installments remaining to be
paid.



However, if the Company is subject to the provisions of Section 409A(a)(2)(B)(i)
of the Code, and if distribution is to be made or commence as a result of the
Participant’s separation from service with the Employer, and if the Participant
is a “specified employee” of the Employer (as defined under said Section
409A(a)(2)(B)(i)), then, distribution of any Post-2019 Contributions and related
earnings shall be made or commence not earlier than the six (6) month
anniversary of the date of such Participant’s separation from service with the
Employer.  “Specified employees” shall be identified using the methodology set
forth in writing by the Company’s Vice-President, Organization and Human
Resources or any successor to such role, which methodology shall be considered a
part of this Plan.


With respect to amounts deferred to the Plan prior to January 1, 2020 (“Pre-2020
Contributions”), distribution of a Participant’s account shall normally be made,
in the form of a lump-sum payment, within ninety (90) days following the
Participant’s separation from service with the Employer (within the meaning of
Section 409A of the Code).  Pre-2020 Contributions include Company matching
contributions attributable to 2019 and any bonuses earned in 2019. However, if
the Company is subject to the provisions of Section 409A(a)(2)(B)(i) of the
Code, and if the Participant is a “specified employee” of the Employer (as
defined under said Section 409A(a)(2)(B)(i)), distribution shall be made in the
seventh (7th) month following the month in which the separation from service
occurs.  “Specified employees” shall be identified using the methodology set
forth in writing by the Company’s Vice-President, Organization and Human
Resources or any successor to such role, which methodology shall be considered a
part of this Plan.


However, with respect to any such Pre-2020 Contributions, a Participant may make
a one-time election prior to December 31, 2019, in accordance with procedures
established by the Plan Administrator, to change the mode of his or her
distribution following separation from service, from a lump sum payment to
annual installments over a period of up to ten (10) years, subject to the
following conditions:  (i) any such election may not take effect until twelve
(12) months after the date on which the election is made; and (ii) payment with
respect to such election must be deferred for a period of five (5) years from
the date on which payment would otherwise have been made or have commenced.


Any distribution under this Plan shall be made in the form of cash and shall be
subject to federal, state and/or local tax withholding and any social security
withholding tax as may be required by law.”


3. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be executed on the 20th day of December, 2019.




MINERALS TECHNOLOGIES INC.






By:  /s/ Thomas J. Meek
Thomas J. Meek
Senior Vice President and General Counsel

